DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1. The following is a non-Final Office Action in response to applicant’s arguments/filing filed on March 6, 2020
Claim 5 is objected to
Claims 1-4 and 6-20 are rejected
Claims 1-20 are pending Examiner’s note: The term, “processor”, is defined on page 38, lines 25-27, of the specification, as being a hardware element consisting of a CPU, a graphical processing unit, a microprocessor, a FPGA, and/or ASIC.

Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in this Application, filed on 3/6/2020. 

Drawings
Acknowledgment is made of applicant’s drawings submitted on 3/6/2020.

Oath/Declaration
Acknowledgment is made of applicant’s oath submitted on 3/6/2020

Application Data Sheet
Acknowledgment is made of applicant’s application data sheet submitted on 3/6/2020.


Allowable subject matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 5 would be allowed if rewritten in independent form including all of the limitations of the base claim and intervening claims because the art of record do not teach a means for generating a random ordering of at least two host devices configured to calculate all the permutations of elements received in a dataset and generating a hash value for each permutation; receiving at a host device a summed secret calculated from a plurality of data sources, wherein the secret is calculated in a finite field over the prime number of data source together with the hash of the permutations.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1.) Claims 1, 2, 8, 11-13, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180239928, Kurian in view of ObfuCloud: An Enhanced Framework for Securing DaaS Services Using Data Obfuscation Mechanism in Cloud Environment, 2018, Suthar, et al.

 	In regards to claim 1, Kurian teaches a computer-implemented method for processing anonymized data, carried out at a host computing system and comprising:  5accessing a set of data from a data source including a true element and at least one spurious element(see US 20180239928, Kurian, fig. 6 and para. 0010, 0073, 0097, where data may be injected with dummy data and the data may subsequently be communicated to external entities[i.e. accessed]), wherein the host computing system cannot differentiate between the elements so as to obfuscate the true element from the host computing system(see US 20180239928, Kurian, para. 0009, where the data is obfuscated before communicating the data to an external entity), 
accessing a code which is executable on the set of data so as to output multiple results for 10the elements of the set of data(see US 20180239928, Kurian, fig. 6, para. 0007 and 0098, where quantum level processing is provisioned[i.e. code selected] for processing the selected data and outputting the results); processing the set of data, including for each element: executing the code on the element to generate a result(see US 20180239928, Kurian, fig. 6, step 512, where the output from quantum level processing is received);  	Kurian does not teach wherein a true hash value of the true element is provided to a third-party computing system; computing a hash value of the element; and outputting the result in association with the hash value to the third-party computing 15system, wherein the third-party computing system has access to the true hash value of the true element for identification of the result generated by execution of the code on the true element 	However, Suthar teaches wherein a true hash value of the true element is provided to a third-party computing system(see Suthar, pg. 339, number 5, where a hash of a file is stored on a storage server); computing a hash value of the element(see Suthar, pg. 337, fig. 2, where a client calculates a hash of a file element); and outputting the result in association with the hash value to the third-party computing 15system(see Suthar, pg. 337, fig. 2, where a hash and file are sent to a storage server), wherein the third-party computing system has access to the true hash value of the true element for identification of the result generated by execution of the code on the true element(see Suthar, pg. 338, fig. 4, where hash values are compared in order to establish verification of file element).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kurian with the teaching of Suthar because a user would have been motivated to enhance the data integrity of the true data, taught by Kurian, by applying a hash algorithm, taught by Suthar, in order to protect the true data from being corrupted by malicious entities(see Suthar, pg. 333, Abstract)
 	In regards to claim 2, the combination of Kurian and Suthar teach the method as claimed in claim 1, wherein 20accessing the set of data includes accessing from each of multiple data sources a randomized dataset including a true element and at least one spurious element(see US 20180239928, Kurian, para. 0096 and 0097, where a plurality of data blocks are generated, wherein the data blocks may be random elements and may include obfuscation elements[e.g. dummy data]); and wherein the host computing system includes multiple host nodes each of which has access to all possible permutations of the randomized datasets and includes compressing the permutations across the host nodes(see US 20180239928, Kurian, para. 0096-0098, where external entities[i.e. host nodes] access data are selected based on selection rules that considers data sensitivities, wherein the data may include rearrangements[i.e. permutations], obfuscations, and randomizations).  
 	In regards to claim 308, the combination of Kurian and Suthar teach the method as claimed in claim 1, further comprising a method carried out at the third-party computing system including:  WBD (US) 48805637vlPage 43 of 48Atty DktU67689 receiving from the data source the true hash value of the true element(see Suthar, pg. 339, number 5, where a hash of a file is received and stored on a storage server); receiving from the host computing system the result of code executed on each of the elements of the set of data together with the hash value of each element(see Suthar, pg. 337, fig. 2, where a hash and file are sent to a storage server); and identifying the result of the true element by matching the true hash value received from the 5data source to the hash value associated with results from the host computing system(see Suthar, pg. 338, fig. 4, where hash values are compared in order to establish verification of file element). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kurian with the teaching of Suthar because a user would have been motivated to enhance the data integrity of the true data, taught by Kurian, by applying a hash algorithm, taught by Suthar, in order to protect the true data from being corrupted by malicious entities(see Suthar, pg. 333, Abstract)
  
 	In regards to claim 11, the combination of Kurian and Suthar teach the method as claimed in claim 1 and further comprising a method carried out at a data source including: providing a randomized dataset including a true element and at least one spurious element(see US 20180239928, Kurian, fig. 6 and para. 0010, 0073, 0097, where data may be injected with dummy data and the data may subsequently be communicated to external entities[i.e. accessed]), 20wherein the spurious element cannot be distinguished from the true element by the host computing system so as to obfuscate the true element from the host computing system(see US 20180239928, Kurian, para. 0009, where the data is obfuscated before communicating the data to an external entity); and providing a hash value of the true element to the third-party computing system for later identification of a processed result of the true element(see Suthar, pg. 338, fig. 4, where hash values are compared in order to establish verification of file element).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kurian with the teaching of Suthar because a user would have been motivated to enhance the data integrity of the true data, taught by Kurian, by applying a hash algorithm, taught by Suthar, in order to protect the true data from being corrupted by malicious entities(see Suthar, pg. 333, Abstract) 
 	In regards to claim 2512, Kurian teaches a system for processing anonymized data comprising a host computing system including a processor and a memory configured to provide computer program instructions to the processor to execute functions of components: a data accessing component for accessing a set of data from a data source including a true element and at least one spurious element(see US 20180239928, Kurian, fig. 6 and para. 0010, 0073, 0097, where data may be injected with dummy data and the data may subsequently be communicated to external entities[i.e. accessed]), wherein the host computing system cannot differentiate 30between the elements so as to obfuscate the true element from the host computing system(see US 20180239928, Kurian, para. 0009, where the data is obfuscated before communicating the data to an external entity), 
a code accessing component for accessing a code which is executable on the set of data so as to output multiple results for the elements of the set of data(see US 20180239928, Kurian, fig. 6, para. 0007 and 0098, where quantum level processing is provisioned[i.e. code selected] for processing the selected data and outputting the results); a code executing component for processing the set of data, including for each element: executing the code on the element to generate a result(see US 20180239928, Kurian, fig. 6, step 512, where the output from quantum level processing is received);   	Kurian does not teach wherein a true hash value of the true element is provided to a third-party computing system;  WBD (US) 48805637vlPage 44 of 48Atty DktU67689 5computing a hash value of the element; and outputting the result in association with the hash value to the third-party computing system, wherein the third-party computing system has access to the true hash value of the true element for identification of the result generated by execution of the code on the true element 	However, Suthar teaches wherein a true hash value of the true element is provided to a third-party computing system(see Suthar, pg. 339, number 5, where a hash of a file is stored on a storage server);  WBD (US) 48805637vlPage 44 of 48Atty DktU67689 5computing a hash value of the element(see Suthar, pg. 337, fig. 2, where a client calculates a hash of a file element); and outputting the result in association with the hash value to the third-party computing system(see Suthar, pg. 337, fig. 2, where a hash and file are sent to a storage server), wherein the third-party computing system has access to the true hash value of the true element for identification of the result generated by execution of the code on the true element(see Suthar, pg. 338, fig. 4, where hash values are compared in order to establish verification of file element).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kurian with the teaching of Suthar because a user would have been motivated to enhance the data integrity of the true data, taught by Kurian, by applying a hash algorithm, taught by Suthar, in order to protect the true data from being corrupted by malicious entities(see Suthar, pg. 333, Abstract) 
 	In regards to claim 13, the combination of Kurian and Suthar teach the system as claimed in claim 12, wherein the data accessing component accesses from each of multiple data sources a randomized dataset including a true element and at least one spurious element(see US 20180239928, Kurian, para. 0096 and 0097, where a plurality of data blocks are generated, wherein the data blocks may be random elements and may include obfuscation elements[e.g. dummy data]); and wherein the host computing system includes multiple host nodes each of which has access to all 15possible permutations of the randomized datasets and including a storage reduction component for compressing the permutations across the host nodes(see US 20180239928, Kurian, para. 0096-0098, where external entities[i.e. host nodes] access data are selected based on selection rules that considers data sensitivities, wherein the data may include rearrangements[i.e. permutations], obfuscations, and randomizations). 

 	In regards to claim 17, the combination of Kurian and Suthar teach the system as claimed in claim 12, further comprising a third-party computing system including a processor and a memory configured to provide computer program instructions to the processor to execute functions of components:  5a hash receiving component for receiving from a data source a true hash value of the true element(see Suthar, pg. 339, number 5, where a hash of a file is received and stored on a storage server); a result receiving component for receiving from the host computing system a result of code executed on each of the elements of the set of data together with a hash value of each element(see Suthar, pg. 337, fig. 2, where a hash and file are sent to a storage server); and a result identifying component for identifying the result of the true element by matching 10the hash values received from the data source to the hash value associated with results from the host computing system(see Suthar, pg. 338, fig. 4, where hash values are compared in order to establish verification of file element).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kurian with the teaching of Suthar because a user would have been motivated to enhance the data integrity of the true data, taught by Kurian, by applying a hash algorithm, taught by Suthar, in order to protect the true data from being corrupted by malicious entities(see Suthar, pg. 333, Abstract)

 	In regards to claim 19, the combination of Kurian and Suthar teach the system as claimed in claim 12, further comprising a data source including a processor and a memory configured to provide computer program instructions to the processor to execute 20functions of components: a dataset providing component for providing a randomized dataset including a true element and at least one spurious element(see US 20180239928, Kurian, fig. 6 and para. 0010, 0073, 0097, where data may be injected with dummy data and the data may subsequently be communicated to external entities[i.e. accessed]), wherein the spurious element cannot be distinguished from the true element by the host computing system so as to obfuscate the true element from the host computing system(see US 20180239928, Kurian, para. 0009, where the data is obfuscated before communicating the data to an external entity); and  25a hash providing component for providing a hash value of the true element to the third- party computing system for later identification of a processed result of the true element(see Suthar, pg. 338, fig. 4, where hash values are compared in order to establish verification of file element). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kurian with the teaching of Suthar because a user would have been motivated to enhance the data integrity of the true data, taught by Kurian, by applying a hash algorithm, taught by Suthar, in order to protect the true data from being corrupted by malicious entities(see Suthar, pg. 333, Abstract)  
 	In regards to claim 20, Kurian teaches a computer-implemented method for processing anonymized data comprising, carried out at a host computing system and comprising:  30accessing a set of data set of data from multiple data sources each providing a randomized dataset including a true element and at least one spurious element(see US 20180239928, Kurian, fig. 6 and para. 0010, 0073, 0097, where data may be injected with dummy data and the data may subsequently be communicated to external entities[i.e. accessed]), wherein the host computing WBD (US) 48805637vlPage 46 of 48Atty DktU67689 system cannot differentiate between the elements so as to obfuscate the true element from the host computing system(see US 20180239928, Kurian, para. 0009, where the data is obfuscated before communicating the data to an external entity), 
wherein the host computing system includes multiple host nodes each of which has access 5to all possible permutations of the randomized datasets and includes compressing the permutations across the host nodes(see US 20180239928, Kurian, para. 0096-0098, where external entities[i.e. host nodes] access data are selected based on selection rules that considers data sensitivities, wherein the data may include rearrangements[i.e. permutations], obfuscations, and randomizations), and each host node: accesses a code which is executable on the set of data so as to output multiple results for the elements of the set of data(see US 20180239928, Kurian, fig. 6, para. 0007 and 0098, where quantum level processing is provisioned[i.e. code selected] for processing the selected data and outputting the results); processes the set of data, including for each element:  10executing the code on the element to generate a result(see US 20180239928, Kurian, fig. 6, step 512, where the output from quantum level processing is received);  Kurian does not teach wherein a hash value of the true element is provided to a third-party computing system; computing a hash value of the element; and outputting the result in association with the hash value to the third-party computing system, wherein the third-party computing system has access to the true hash value of the true element for 15identification of the result generated by execution of the code on the true element 	However, Suthar teaches wherein a hash value of the true element is provided to a third-party computing system(see Suthar, pg. 339, number 5, where a hash of a file is stored on a storage server); computing a hash value of the element(see Suthar, pg. 337, fig. 2, where a client calculates a hash of a file element); and outputting the result in association with the hash value to the third-party computing system(see Suthar, pg. 337, fig. 2, where a hash and file are sent to a storage server), wherein the third-party computing system has access to the true hash value of the true element for 15identification of the result generated by execution of the code on the true element(see Suthar, pg. 338, fig. 4, where hash values are compared in order to establish verification of file element). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kurian with the teaching of Suthar because a user would have been motivated to enhance the data integrity of the true data, taught by Kurian, by applying a hash algorithm, taught by Suthar, in order to protect the true data from being corrupted by malicious entities(see Suthar, pg. 333, Abstract)


2.) Claims 3, 4, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180239928, Kurian in view of ObfuCloud: An Enhanced Framework for Securing DaaS Services Using Data Obfuscation Mechanism in Cloud Environment, 2018, Suthar, et al. and further in view of US 20100010967, Muller

 	In regards to claim 3, the combination of Kurian and Suthar teach the method as claimed in claim 2. The combination of Kurian and Suthar do not teach wherein each host node processes the set of data by executing a different version of the code 	However, Muller teaches wherein each host node processes the set of data by executing a different version of the code(see US 20100010967, Muller, para. 0026, where different workspaces are configured to contain different versions of a product).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Kurian and Kuthar with the teaching of Muller because a user would have been motivated to enhance data processing, taught by the combination of Kurian and Kuthar, by applying compression algorithms, taught by Muller, in order to speed data operations(see Muller, para. 0006)  	In regards to claim 4, the combination of Kurian and Suthar teach the method as claimed in claim 2. The combination of Kurian and Suthar do not teach wherein compressing the permutations across the host 30nodes reduces storage requirements of the set of data at the host computing system by applying a secure multiparty computation using secret shares from the multiple data sources 	However, Muller teaches wherein compressing the permutations across the host 30nodes reduces storage requirements of the set of data at the host computing system by applying a secure multiparty computation using secret shares from the multiple data sources (see US 20100010967, Muller, para. 0006, where a data compression may be used to reduce storage usage by applying, for example, a compression format such as gzip or zip). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Kurian and Kuthar with the teaching of Muller because a user would have been motivated to enhance data processing, taught by the combination of Kurian and Kuthar, by applying compression algorithms, taught by Muller, in order to speed data operations(see Muller, para. 0006)  

 	In regards to claim 14, the combination of Kurian and Suthar teach the system as claimed in claim 13. The combination of Kurian and Suthar do not teach wherein the storage reduction component is for reducing storage requirements of the set of data at the host computing system by applying a secure 20multiparty computation using secret shares from the multiple data sources 	However, Muller teaches wherein the storage reduction component is for reducing storage requirements of the set of data at the host computing system by applying a secure 20multiparty computation using secret shares from the multiple data sources (see US 20100010967, Muller, para. 0006, where a data compression may be used to reduce storage usage by applying, for example, a compression format such as gzip or zip). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Kurian and Kuthar with the teaching of Muller because a user would have been motivated to enhance data processing, taught by the combination of Kurian and Kuthar, by applying compression algorithms, taught by Muller, in order to speed data operations(see Muller, para. 0006)
 

3.) Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180239928, Kurian in view of ObfuCloud: An Enhanced Framework for Securing DaaS Services Using Data Obfuscation Mechanism in Cloud Environment, 2018, Suthar, et al. and further in view of US 20170091485, Yuen

 	In regards to claim 206, the combination of Kurian and Suthar teach the method as claimed in claim 2. the combination of Kurian and Suthar do not teach including preventing collusion between the third-party computing system and the host computing system by means of a tumbling mechanism that obfuscates which host node has computed which result 	However, Yuen teaches including preventing collusion between the third-party computing system and the host computing system by means of a tumbling mechanism that obfuscates which host node has computed which result (see US 20170091485, Yuen, para. 0008, where data obfuscation provides resistance to collusion between entities).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Kurian and Kuthar with the teaching of Yuen because a user would have been motivated to enhance protection of the data used by the combination of Kurian and Kuthar by applying enabling security measures, taught by Yuen, in order to minimize collision and collusion interactions(see Yuen, para. 0006) 
 	In regards to claim 15, the combination of Kurian and Suthar teach the system as claimed in claim 13. the combination of Kurian and Suthar do not teach including a collusion prevention component for preventing collusion between the third-party computing system and the host computing system by means of a tumbling mechanism that obfuscates which host node has computed which result 	However, Yuen teaches including a collusion prevention component for preventing collusion between the third-party computing system and the host computing system by means of a tumbling mechanism that obfuscates which host node has computed which result (see US 20170091485, Yuen, para. 0008, where data obfuscation provides resistance to collusion between entities).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Kurian and Kuthar with the teaching of Yuen because a user would have been motivated to enhance protection of the data used by the combination of Kurian and Kuthar by applying enabling security measures, taught by Yuen, in order to minimize collision and collusion interactions(see Yuen, para. 0006)


4.) Claims 7, 9, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180239928, Kurian in view of ObfuCloud: An Enhanced Framework for Securing DaaS Services Using Data Obfuscation Mechanism in Cloud Environment, 2018, Suthar, et al. and further in view of US 20190303579, Reddy

 	In regards to claim 7, the combination of Kurian and Suthar teach the method as claimed in claim 1. The combination of Kurian and Suthar do not teach including verifying a license between a data source and 25a third-party computing system to execute code on the set of data, wherein the data source records a hash of the code in a license associated with the data source, and wherein the code is previously agreed on code if a hash of the executed code, which is stored in a license associated with a code provider, matches the hash of the code stored in the license associated with the data source 	However, Reddy teaches including verifying a license between a data source and 25a third-party computing system to execute code on the set of data, wherein the data source records a hash of the code in a license associated with the data source, and wherein the code is previously agreed on code if a hash of the executed code, which is stored in a license associated with a code provider, matches the hash of the code stored in the license associated with the data source (see US 20190303579, Reddy, para. 0237 and 0244, where licensed software is trusted between entities[e.g. data source and 3rd party computing source] for execution when their hash values match, implicitly indicating that the trustworthiness of the software has been verified).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Kurian and Kuthar with the teaching of Reddy because a user would have been motivated to improve the efficiency of the system software, used by the combination of Kurian and Kuthar, by using a constituency graph, taught by Reddy, in order to establish the trustworthiness of the software assets of the system(see Reddy, para. 0004) 
 	In regards to claim 9, the combination of Kurian and Suthar teach the method as claimed in claim 8. The combination of Kurian and Suthar do not teach wherein the method carried out at the third-party computing system includes implementing a consensus protocol to verify that the host computing system has executed an agreed code by ensuring that a certain number of host nodes report a same 10hash of executed code 	However, Reddy teaches wherein the method carried out at the third-party computing system includes implementing a consensus protocol to verify that the host computing system has executed an agreed code by ensuring that a certain number of host nodes report a same 10hash of executed code (see US 20190303579, Reddy, para. 0231 and 0234, where a consensus is established among a plurality of computing devices regarding a hash values for establishing trustworthiness of software to be executed). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Kurian and Kuthar with the teaching of Reddy because a user would have been motivated to improve the efficiency of the system software, used by the combination of Kurian and Kuthar, by using a constituency graph, taught by Reddy, in order to establish the trustworthiness of the software assets of the system(see Reddy, para. 0004)  
 
 	In regards to claim 16, the combination of Kurian and Suthar teach the system as claimed in claim 12. The combination of Kurian and Suthar do not teach including an access control component for verifying a license between a data source and a third-party computing system to execute code on the set of data, wherein the data source records a hash of the code in a license associated with the data source, and wherein the code is previously agreed on code if a hash of the executed code, which is stored 30in a license associated with a code provider, matches the hash of the code stored in the license associated with the data source 	However, Reddy teaches including an access control component for verifying a license between a data source and a third-party computing system to execute code on the set of data, wherein the data source records a hash of the code in a license associated with the data source, and wherein the code is previously agreed on code if a hash of the executed code, which is stored 30in a license associated with a code provider, matches the hash of the code stored in the license associated with the data source (see US 20190303579, Reddy, para. 0237 and 0244, where licensed software is trusted between entities[e.g. data source and 3rd party computing source] for execution when their hash values match, implicitly indicating that the trustworthiness of the software has been verified). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Kurian and Kuthar with the teaching of Reddy because a user would have been motivated to improve the efficiency of the system software, used by the combination of Kurian and Kuthar, by using a constituency graph, taught by Reddy, in order to establish the trustworthiness of the software assets of the system(see Reddy, para. 0004)

 	In regards to claim 18, the combination of Kurian and Suthar teach the system as claimed in claim 17. The combination of Kurian and Suthar do not teach wherein the third-party computing system includes a consensus protocol component for implementing a consensus protocol to verify that the host 15computing system has computed an agreed code by ensuring that a certain number of host nodes report a same hash of executed code 	However, Reddy teaches wherein the third-party computing system includes a consensus protocol component for implementing a consensus protocol to verify that the host 15computing system has computed an agreed code by ensuring that a certain number of host nodes report a same hash of executed code (see US 20190303579, Reddy, para. 0231 and 0234, where a consensus is established among a plurality of computing devices regarding a hash values for establishing trustworthiness of software to be executed). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Kurian and Kuthar with the teaching of Reddy because a user would have been motivated to improve the efficiency of the system software, used by the combination of Kurian and Kuthar, by using a constituency graph, taught by Reddy, in order to establish the trustworthiness of the software assets of the system(see Reddy, para. 0004)


5.) Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 20180239928, Kurian in view of ObfuCloud: An Enhanced Framework for Securing DaaS Services Using Data Obfuscation Mechanism in Cloud Environment, 2018, Suthar, et al. and further in view of

 	In regards to claim 10, the combination of Kurian and Kuthar teach the method as claimed in claim 8. The combination of Kurian and Kuthar do not teach wherein the method carried out at the third-party computing system includes: providing access to a true hash value of the true element only where consent to run code 15on the dataset of the data source is agreed 	However, Angelo teaches wherein the method carried out at the third-party computing system includes: providing access to a true hash value of the true element only where consent to run code 15on the dataset of the data source is agreed(see US 20030061487, Angelo, para. 0012, where an application is given authorization[i.e. consented] to execute, a hash is subsequently encrypted[i.e. accessed]). 
  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Kurian and Kuthar with the teaching of Angelo because a user would have been motivated to enhance the security of the system taught by the combination of Kurian and Kuthar, by performing software authentication, taught by Angelo, in order to protect the system from malicious software attacks(see Angelo, para. 0006)


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LANE whose telephone number is (571)270-7469.  The examiner can normally be reached on 571 270 7469 from 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Taghi Arani, can be reached on 571 272 3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GREGORY A LANE/Examiner, Art Unit 2438                                                                                                                                                                                                        


/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438